At a former day of this term this cause was dismissed, and now comes before us on motion for rehearing, setting up the fact that certain material portions of the record were omitted from the transcript now before us. Upon the showing made by appellant, the motion for rehearing is granted, and the clerk is ordered to issue a writ of certiorari to the clerk of the County Court of Nacogdoches County, directing said clerk to make and send to this court a perfect transcript of all the proceedings had on the trial of this case, as required by law; and the clerk of this court is hereby ordered, upon the receipt of said transcript, to forward the same to the clerk of this court at Dallas.
DAVIDSON, Presiding Judge, absent.